DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 15/(1,4-8), 16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bo (Nanoscale, 2013, 5, 5180-5204, as supplied by applicant).
Claim 1: Regarding claim 1, Bo discloses a method of fabricating a three-dimensional fuzzy graphene hybrid nanomaterial.  This includes two methods of producing VG-on-CNT (VG is vertically oriented graphene and CNT is carbon nanotube, and so are wires with sub-micron dimensions) hybrid nanomaterial are described, with both horizontally dispersed CNT on a copper mesh (3d scaffolding), which as shown on figure 20(b) the CNT wires are touching each other, and so are interconnected wires, and a vertically aligned CNT array that has “buckled” (meaning the wire array has collapsed together, and so it is readily apparent for a plurality of them to be interconnected).  As seen in figures 19A-C, the graphene being formed appears to be fuzzy (Page 5196-5197, section 6.4).  
Bo teaches that the (VG) vertically grown graphene in the prior art is one or few layer graphene nanostructures (which means that the edges of these sheets also are one or few layer graphene nanostructures, page 5181).
The process for making them comprises: providing a scaffold having a three-dimensional surface (Figures 19A-C, the carbon nanotube scaffold in these figures has a 3D surface where the graphene is growing outwards as opposed to the surface being planar); and growing fuzzy graphene on the scaffold in a plasma-enhanced chemical vapor deposition process (Figures 18 A-D, ...optical image of the stainless steel wire (a 3D surface) after 3 min dynamic mode VG synthesis in a modified normal glow PECVD (Plasma-Enhanced Chemical Vapor Deposition) process wherein the fuzzy graphene is grown out-of-plane from a surface of the scaffold (Figures 18A-D)  It can be seen here that the fuzzy graphene is growing outward from the service, the name of the grown graphene even being vertically-oriented graphene.
Bo further teaches that key parameters that should be tuned to control the morphology of the fuzzy graphene include temperature and pressure (page 5201, section 8), the ratios of gases (determine the crystallinity and edge structure, so at a specific pressure, this is the partial pressures of the gases) as well as duration of deposition, as the fuzzy graphene has a growth rate, so longer durations make the structure larger (page 5200).  Additionally, Bo discloses the growth time of the graphene affects the graphene structure (Page 5196 col 1 para[0002], ...patterned growth Of VG nanosheets could be achieved | through strategically patterning gold electrodes on the SiO2 surface by a normal glow PECVD system...through controlling the growth time, it is possible to realize pattern-growth of VG with designed morphology and structure on the selected area...).
Claim 4: Bo further teaches wherein the fuzzy graphene is grown in a single layer surface-bound single layer of graphene, and the orientation could be either horizontal or vertical (Page 5181 Col 1).
Claim 5: Bo further teaches wherein the fuzzy graphene is grown in a plurality of layers
(Page 5181 Col 1, For surface-bound...stacks of graphene sheets...each nanosheet consists of fewer-layer graphene...).
Claim 6: Bo further teaches wherein the fuzzy graphene on the scaffold comprises:
controlling the flow ratio of at least one of CH4 and H2 (Figure 12, ...deposits obtained from a TE-MW system at different H2/CH4 flow rate ratios...images of VG grown with an ICP reactor...).
Claim 7: Bo does not disclose wherein growing fuzzy graphene on the scaffold comprises adjusting the partial pressure of CH4. However, since Bo already discloses testing different pressures for growing the graphene (Figures 15A-D, ...height of the grown VG as a function of the total pressure during the formation of VG...VG grown by pressures of 13.3, 53.3, and 80.0 Pa...) it would have been obvious to one skilled in the art to, through routine experimentation, optimize the growth of graphene by varying the partial pressure of the components.  
MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"
Claim 15/1, 4-7: see the discussion for claim 1.  Bo further teaches wherein a hybrid nanomaterial produced from those Claims (Page 5196 Col 2, two methods of producing VG-on-CNT hybrid nanostructure will be described...)
Claim 16: see the discussion for claim 1.  This material results from the performance of the method of claim 1.  Bo further teaches wherein a hybrid nanomaterial (Page 5196 Col 2 para[0001], ... Two methods of producing VG-on-CNT hybrid nanostructure will be described...) comprising: a substrate having a surface (Figures 19A-C, ...images of graphenated carbon nanotubes with a surface); a plurality of graphene flakes extending from the surface of the substrate (Figures 19A-C, .. images of graphene foliates extending from the carbon nanotube surface. These foliates are similar to the flakes introduced by the application)(see instant specification para[0021], ...the density of 3DFG flakes 203...Figure 2C)
Claim 18: Bo discloses the hybrid nanomaterial of claim 16, but does not disclose wherein the substrate is selected from the group consisting of silicon nanowires, a microlattice, and carbonized silk. However, since Bo discloses wherein the substrate can be a wire-like structure and nano-scale (see Bo Figure 19A-C, carbon nanotubes...) and wherein the substrate material can be silicon (Figure GA, ...Top view...of VG nanosheets deposited on a Si substrate...) it would have been obvious to one skilled in the art to, through routine experimentation, use a nanoscale wire substrate made from silicon.
Claim 19: Bo teaches that if the fuzzy graphene growth duration is too long, a thick layer of amorphous carbon can form, which (since it is thicker), will affect the specific surface area of the fuzzy graphene structure, since larger plates increase the specific surface area of the structure (page 5200).  


Claims 3, 11-13, and 15/(3, 11-13) is/are rejected under 35 U.S.C. 103 as being unpatentable over Bo (Nanoscale, 2013, 5, 5180-5204, as supplied by applicant) in view of Ghaemi (nanoscale research letters 11, no. 1 (2016) pp 506, as supplied by applicant).
Claim 3: Bo teaches forming the structure on a copper TEM grid (mesh, figure 20b), but does not disclose wherein fabricating the scaffold comprises: providing a. -
microlattice with precursor materials. However, Ghaemi discloses wherein a microlattice is provided with precursor materials is used for growing graphene using chemical vapor deposition (Abstract, ...In this study, different types of graphene...were grown on a stainless steel (SS) mesh...by using the chemical vapor deposition (CVD) method...Page 2 para[0002}, ...In this work, stainless...that comprised of 50 micron diameter fibers was purchased and applied as a substrate...the SS mesh was immersed into...Cu(NO3)2-3H20 solution...and sonicated for 2h to coat the surface of SS with Cu particles...Figures 1A-C, ...the mesh is similar to a lattice, as a lattice is a repeating pattern in 3D). It would have been obvious to combine these references and to sue such a microlattice as a scaffolding of Bo through routine experimentation because Bo discloses wherein a substrate can be a lattice-like structure (see Bo Figure 6E, ...micrograph of...VG nanosheets grown directly on a Cu grid...) and Ghaemi also discloses a method of fabricating three-dimensional fuzzy graphene nanomaterial (Title, Synthesis of...graphene on stainless steel using the CVD method...Figures 1A-C, ...in A, the mesh is neat stainless steel, while in C, the graphene is coated on it, which looks “fuzzy") providing a scaffold having a three-dimensional surface (Figures 1A-C, the mesh is a 3D surface); and growing fuzzy graphene on the scaffold in a chemical vapor deposition process (Title, ...Synthesis of...graphene on stainless steel using the CVD method) wherein the fuzzy graphene is grown out-of plane from a surface of the scaffold (Figures 1A-C, ...the graphene being grown Is outwards from the mesh, which is.a 3D surface (not planar), which means that the graphene is grown out-of- plane) and doing so would produce no more than predictable results.
Claim 11: Bo does not disclose wherein the scaffold comprises a mesh formed from a
plurality of nanowires. However, Ghaemi discloses wherein the scaffold comprises a mesh formed from a plurality of microfibers (Page 2 para[0002], ...in this work, stainless steel...150 meshes...that comprises of 50 micron diameter fibers was purchased and applied as a substrate to synthesize the graphitic structures... The composition of the SS (stainless steel) mesh was obtained...) but does not disclose wherein the mesh .was formed from nanowires. However, since both Bo and Ghaemi disclose wherein the substrates can be wire-like materials (see Bo Figure 19A-C, ...graphenated carbon nanotubes...)(see Ghaemi Page 2 para[0002], ...In this work, stainless steel...150: meshes...that comprises of 50 micron diameter fibers was purchased and applied as a substrate to synthesize the graphitic structures...) .. and wherein the product being formed is nano-scale (see Bo Abstract, ... Vertically oriented graphene (VG) nanosheets))(see Ghaemi Abstract, ...different types of graphene...were grown...Page 1 Col 1 para[0001], ..Graphene is one of the most interesting nanomaterials...) it would have been-obvious to one skilled in the art for the mesh to, through routine experimentation, be formed of nanowire. It also would have been obvious to one skilled in the art to combine these references and incorporate a mesh through routine experimentation because Bo already discloses a grid substrate (see Bo Figure 6E, ...micrograph of...VG nanosheets grown directly on a Cu grid...) and Ghaemi also discloses a method of fabricating three-dimensional fuzzy graphene nanomaterial (Title, Synthesis of...graphene on-stainiess steel using the CVD method...Figures 1A-C, ...in A, the mesh is neat stainless steel, while in C, the graphene is coated on it, which looks “fuzzy") providing a scaffold having a three-dimensional surface (Figures 1A-C, the mesh is a 3D surface); and growing fuzzy graphene on the scaffold in a chemical vapor deposition process (Title, ...Synthesis of...graphene on stainless stee! using the CVD method) wherein the
fuzzy graphene is grown out-of plane from a surface of the scaffold (Figures 1A-C, ...the graphene being grown is outwards from the mesh, which is a 3D surface (not planar), which means that the graphene is grown out-of-plane). 

Claim 12: Bo does not explicitly disclose wherein the plurality of nanowires comprise silicon. However, since Bo already discloses wherein the substrate can be made of silicon (Figure 6A, Top view...of VG nanosheets deposited on a Si substrate...),  it would have been obvious to one skilled in the art to, through routine experimentation, form the plurality of nanowires from silicon.
Claim 13: Bo does not explicitly disclose wherein the scaffold comprises a microlattice template. However, as discussed previously, Ghaemi discloses wherein the scaffold comprises a microlattice template (Page 2 para[0002], ...In this work, stainless steel...150 meshes...that comprises of 50 micron diameter fibers was purchased and applied as a substrate to synthesize the graphitic structures... The composition of the SS (stainless steel!) mesh was obtained...). It would have been obvious to one skilled in the art to combine these references and incorporate a microlattice template through routine experimentation because Bo already discloses a lattice like structure for growing graphene (see Bo Figure GE, ...micrograph of...VG nanosheets grown directly on a Cu grid...) and Ghaemi also discloses a method of fabricating three-dimensional fuzzy graphene nanomaterial (Title, Synthesis of...graphene on stainless steel using the CVD method...Figures 1A-C, ...in A, the mesh is neat stainless steel, while in C, the graphene is coated on it, which looks "fuzzy") . providing a scaffold having a three-dimensional surface (Figures 1A-C, the mesh is a 3D surface); and growing fuzzy graphene on the scaffold in a chemical vapor deposition process (Title, ...Synthesis of...graphene on stainless steel using the CVD method) wherein the fuzzy graphene is grown out-of plane from a-surface of the scaffold (Figures 1A-C, ...the graphene being grown is outwards from the mesh, which is a 3D surface (not planar), which means that the graphene is grown out-of-plane). However, since Bo already discloses a lattice-like structure for growing the graphene (see Bo Figure 6E, ... micrograph of...VG nanosheets grown directly on a Cu grid...(it is not specified whether the grid is 3D, nor does it show an image of the grid itself, so it would not be considered a scaffold with a 3D surface), it would have been obvious to one skilled in the art to, through routine experimentation, provide a microlattice template.
Regarding claim 15/(3,11-13), Bo in view of Ghaemi disclose the method of making this product and so make the end product of the process obvious. 
Claims 14, and 15/(14) is/are rejected under 35 U.S.C. 103 as being unpatentable over Bo (Nanoscale, 2013, 5, 5180-5204, as supplied by applicant) in view of Ghaemi (nanoscale research letters 11, no. 1 (2016) pp 506, as supplied by applicant) in view of US 2015/0190971(hereafter referred to as the ‘971 reference).
Claim 14: Bo in view of Ghaemi disclose the method of claim 13, but do not disclose wherein the microlattic template is formed from a process selected from the group consisting of aerosol jet printing, inkjet printing, laser writer, and additive manufacturing. 
‘971 teaches that it was known in the art that additive manufacturing can be used to print lattice structures para[0005}, ...Additive manufacturing enables fabrication of products with complex internal lattice structures, which are repeated arrangements of shapes in a grid-like pattern or other pattern of repeated shapes that replace a solid volume...) 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to to use additive manufacturing to form the microlattice template because it was a known technique for doing so that would produce no more than predictable results.
Regarding claim 15/(14), Bo in view of Ghaemi in view of ‘971 disclose the method of making this product and so make the end product of the process obvious. 
Claims 9-10 and 15/(9-10) is/are rejected under 35 U.S.C. 103 as being unpatentable over Bo (Nanoscale, 2013, 5, 5180-5204, as supplied by applicant) in view of Lin ("Graphene and its Hybrid Nanostructures for Nanoelectronics and Energy Application” PhD diss., UC Riverside, 2011, as supplied by applicant).
Claims 9-10: Bo does not disclose further comprising: increasing the wettability of the three-
 dimensional fuzzy graphene hybrid. However, Lin discloses it is desirable to increase the wettability of graphene (Page 1 para[0002], ...Highly concentrated HNO3 is employed to improve the conductivity and surface wettability of graphene layers...). 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to increase the wettability of the nanomaterial by treating it with HNO3 because it was taught to be a desirable treatment for graphene in the prior art in order to improve wettability and conductivity of graphene.
Regarding claim 15/(3,11-13), Bo in view of Lin disclose the method of making this product and so make the end product of the process obvious. 
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 03-23-2022 have been fully considered but they are not persuasive in view of the new grounds of rejection necessitated by amendment.
In response to applicant’s claim amendments and admission of what is meant by “fuzzy” in the arguments, the 112 rejections have been withdrawn.
The new limitations have been considered above, and why Bo teaches those limitations.
Regarding applicant’s argument that the “challenge” section of the review paper indicating where further research to find a more unified theory of the growth of these structures may be performed is not a teaching of a complete ignorance on the growth of these structures, but an expression of a desire to create a more perfect understanding.  Bo clearly identifies several clear parameters that affect the growth of these structures and several of the ways they affect the grown structure and what structures are desired for different applications due to their different properties.
Regarding applicant’s representative’s statements about the graphene described Bo “generally results in sheets consisting of many layers of graphene, which are more similar to graphite than single-to few-layer graphene nanostructures”, that is contrary to the teaching of Bo, which teaches “few-layer graphene” and 1-10 layers or “less than 1nm” thick graphene (page 5181).   This is a statement of inoperability of the Bo reference.  Additionally, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.
Regarding the statement that the prior art does not teach submicron wires for the scaffold, the carbon nanotubes taught in the prior art, either horizontally overlapping or collapsed vertical arrays render such a relationship obvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yuan (Journal of Power Sources 319 (2016) 159-167).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/            Primary Examiner, Art Unit 1712